Citation Nr: 0926548	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  07-31 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for sleeplessness.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for anxiety.

4.  Entitlement to service connection for a bad temper.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for a skin rash of the 
arms, back, genitals, and face to include as due to exposure 
to herbicides during service.

7.  Entitlement to service connection for tinea pedis.

8.  Entitlement to service connection for bilateral defective 
hearing.

9.  Entitlement to service connection for hypertension.

10.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
September 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 decision of the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In March 2009, the Veteran testified at a Board 
hearing before the undersigned via video conference from the 
RO.

The Veteran has indicated that he is unemployable due in part 
to service-connected PTSD.  See March 2009 Board hearing 
transcript, pp. 32-33.  The Board refers the issue of a total 
disability rating based on individual unemployability (TDIU) 
to the RO for appropriate action.  

The issues of entitlement to service connection for 
headaches; a skin rash of the arms, back, genitals, and face; 
tinea pedis; bilateral defective hearing; and hypertension; 
and the issue of entitlement to an initial rating in excess 
of 30 percent for PTSD, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On March 20, 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran 
that a withdrawal of his appeal is requested as to the issues 
of entitlement to service connection for sleeplessness, 
depression, anxiety, and a bad temper.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran as to the issues of entitlement to service connection 
for sleeplessness, depression, anxiety, and a bad temper, 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his or her authorized representative, and may 
be made in writing or on the record at a hearing.  38 C.F.R. 
§ 20.204.  At a March 2009 Board hearing, the Veteran 
withdrew his appeal as to the issues of entitlement to 
service connection for sleeplessness, depression, anxiety, 
and a bad temper, as he was apprised by his representative 
that those conditions would be more appropriately addressed 
in connection with his claim for a higher initial rating for 
PTSD.  See March 2009 Board hearing transcript (Tr.), p. 2.  
Hence, there remain no allegations of errors of fact or law 
as to these issues for appellate consideration.  Accordingly, 
the appeal as to these issues is dismissed.


ORDER

The appeal as to the issues entitlement to service connection 
for sleeplessness, depression, anxiety, and a bad temper is 
dismissed.


REMAND

At his March 2009 Board hearing, the Veteran indicated that 
there were outstanding records which have not been associated 
with the claims file, including records from the Social 
Security Administration.  (Tr. at 31-33.)  He specified that 
he was treated at the Louis Stokes/Wade Park/Cleveland VA 
Medical Center and the Cleveland VA Hospital, from 1968 
through 1976.  (Tr. at 21-22.)  The Veteran further reported 
receiving ongoing medical treatment at the Louis Stokes/Wade 
Park/Cleveland VA Medical Center.  (Tr. at 35.)  The medical 
records in the claims file are dated through March 2009; 
these records include a recent submission by the Veteran of 
medical records dated 2005-2009, but not earlier.

When reference is made to pertinent medical records, 
especially records in VA's possession, VA is on notice of 
their existence and has a duty to assist the veteran to 
attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 
37 (1990).  

VA has a statutory duty to obtain relevant SSA records.  See 
38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that VA has a duty to acquire both the SSA decision 
and the supporting medical records pertinent to a claim.  See 
Dixon v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).  The aforementioned 
outstanding records should be obtained in compliance with 
VA's duty to assist.  See also Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).    

Further, pursuant to VA's duty to assist, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  
A medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the Veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
Id.  The record before VA need only (1) contain competent 
evidence that the veteran has persistent or recurrent 
symptoms of current disability and (2) indicate that those 
symptoms may be associated with the veteran's active military 
service.  Duenas v. Principi, 18 Vet. App. 512 (2004).  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms may be associated with 
service, establishes a low threshold.   See also Locklear v. 
Nicholson, 20 Vet. App. 410, at 418 (2006).

The Veteran has maintained that he currently has headaches; a 
skin rash of the arms, back, and genitals; tinea pedis; and 
defective hearing, which began during service and have 
continued.  The Board acknowledges that VA examinations have 
been conducted to address the issue of entitlement to service 
connection for hypertension; however, the opinions provided 
at those examinations appear uncertain or equivocal.  The 
Board finds that the Veteran should be afforded a VA 
examination in order to assess the etiology of these claimed 
disabilities.  See 38 U.S.C.A. § 5103A(d).  

Finally, the Veteran has asserted that his PTSD has increased 
in severity.  Thus, he should be afforded a new examination 
in compliance with VA's duty to assist.  See Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 
377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, this matter is REMANDED for the following 
actions:

1.  Obtain and associate with the claims 
file copies of all clinical records, 
which are not already in the claims file, 
of the Veteran's treatment at the Louis 
Stokes/Wade Park/Cleveland VA Medical 
Center as well as from the Cleveland VA 
Hospital, dated from 1968 through 1976, 
and from March 2009 onward.  

2.  Obtain from SSA a copy of their 
decision regarding the Veteran's claim 
for Social Security disability benefits, 
as well as the medical records relied 
upon in that decision.

3.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current headaches; a skin 
rash of the arms, back, and genitals; 
tinea pedis; defective hearing; and 
hypertension.  Any indicated tests should 
be accomplished.  The examiner should 
review the claims folder prior to 
examination.  The examiner should opine 
as the following:

(I) Headaches:

A.	If the Veteran had a headache disorder 
prior to entering service.
B.	If so, if the Veteran's headaches 
underwent an increase in disability 
during service.  
C.	If the Veteran's headaches underwent 
an increase in disability during 
service, was the increase in 
disability due to the natural progress 
of the disease or was the increase in 
disability beyond the natural progress 
of the disease.  
D.	If the Veteran did not have a headache 
disorder prior to entering service, 
whether it is more likely than not, 
less likely than not, or at least as 
likely as not, that any current 
headache disorder began during service 
or is related to any incident of 
service.  
E.	Whether it is more likely than not, 
less likely than not, or at least as 
likely as not that any current 
headache disability is caused or 
aggravated (permanent worsening of 
underlying condition as opposed to 
temporary flare-up of symptoms) by his 
service-connected PTSD.

(II) Skin rash of the arms, back, 
genitals, and tinea pedis:

Whether it is more likely than not, less 
likely than not, or at least as likely as 
not, that any current skin disorder began 
during service or is related to any 
incident of service; or whether any such 
condition may be characterized as 
choloracne or other acneform disease 
consistent with chloracne.  

(III) Defective hearing:

Whether it is more likely than not, less 
likely than not, or at least as likely as 
not that any current defective hearing 
began during service or is related to any 
incident of service.

(IV) Hypertension: 

F.	Whether it is more likely than not, 
less likely than not, or at least as 
likely as not that any current 
hypertension disability began during 
service, is related to any incident of 
service, or is caused or aggravated 
(permanent worsening of underlying 
condition as opposed to temporary 
flare-up of symptoms) by his service-
connected PTSD.

Please note that the term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.

The examiners are requested to provide a 
complete rationale for their opinions, as 
a matter of medical probability, based 
their clinical experience, medical 
expertise, and established medical 
principles.  

4.  Schedule the Veteran for a VA 
psychiatric examination in order to 
determine the current extent of his 
service-connected PTSD.  The Veteran's 
claims folder must be made available to, 
and reviewed by, the examiner prior to 
the examination.  The report of 
examination should include a detailed 
description of all clinical 
manifestations.  Additionally, if the 
examiner notes the presence of any 
coexistent psychiatric disability, an 
opinion should be provided as to whether 
such psychiatric disability is part and 
parcel of the service-connected 
psychiatric disability or if the symptoms 
cannot be distinguished from the symptoms 
of the service-connected psychiatric 
disability.  The examiner should comment 
upon the effects of the Veteran's 
service-connected disability on ordinary 
activity and on how the disability 
impairs him functionally.

5.  The Agency of Original Jurisdiction (AOJ) 
should then readjudicate the claims on appeal 
in light of all of the evidence of record.  
If any issue remains denied, the Veteran 
should be provided with a supplemental 
statement of the case as to any issue 
remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).


______________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


